Citation Nr: 0330314	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  95-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed respiratory disorder including asthma, 
bronchitis, and emphysema, claimed as secondary to mustard 
gas or Lewisite exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from August 1942 to January 
1945.
The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied entitlement to service 
connection for a left ankle disorder, a circulatory disorder, 
allergies, residuals of a neck injury to include cervical 
degenerative joint disease, malaria, and asthma and 
emphysema, claimed as due to mustard gas or Lewisite 
exposure.

In January 1996 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.  Although the 
record shows that the veteran again requested to provide oral 
testimony before a Decision Review Officer at the RO and 
before a Veterans Law Judge of the Board of Veterans' Appeals 
(Board), he withdrew those requests.

In September 1998 the Board denied entitlement to service 
connection for a left ankle disorder, a circulatory disorder, 
allergies, residuals of a neck injury to include cervical 
degenerative joint disease, and malaria.  The Board remanded 
to the RO the claims of entitlement to service connection for 
asthma and emphysema, claimed as secondary to mustard gas or 
Lewisite exposure for further development and adjudicative 
action.

In July 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  A chronic acquired respiratory disorder variously 
diagnosed as asthma, bronchitis, or emphysema was not shown 
in active service or for many years thereafter, nor was 
bronchiectasis disabling to a compensable degree during the 
first post service year.

3.  The probative and competent evidence of record 
establishes that the veteran was not exposed to mustard gas 
or Lewisite in active service.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
respiratory disorder variously diagnosed as asthma, 
bronchitis, or emphysema which has been linked to active 
service on any basis including claimed mustard gas or 
Lewisite exposure.


CONCLUSION OF LAW

A chronic acquired respiratory disorder variously diagnosed 
as asthma, bronchitis, or emphysema, claimed as secondary to 
mustard gas or Lewisite exposure was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for bronchiectasis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 
3.309, 3.309, 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that they 
are negative for any evidence of a chronic acquired 
respiratory disorder such as asthma, bronchitis, or 
emphysema.  The January 1945 report of general medical 
examination for separation from active service shows that the 
chest X-ray and lungs were normal.

The veteran filed a claim of entitlement to service 
connection for a chronic acquired variously diagnosed 
respiratory disorder in February 1994.  In a July 1994 
statement in support of claim he claimed to have been exposed 
to mustard gas and Lewisite in service, and to have been 
treated for asthma and emphysema while on active duty.  He 
stated that he participated in two tests at La Junta Air 
Force Base in 1943 wherein he was exposed to mustard gas and 
lewisite.

An April 1995 VA general medical examination report includes 
diagnoses of asthma and emphysema.  Pulmonary function tests 
were interpreted as reflective of mild air flow limitation.

The RO reported that a list of participants in known mustard 
gas/Lewisite testing had been compiled at the VA Central 
Office.  It was noted that the veteran's name was not among 
the participants.

A June 1995 letter from the United States Army Chemical and 
Biological Defense Command, Aberdeen Proving Ground, 
Maryland, advised the RO that it did not have sufficient 
information to ascertain whether the veteran was a 
participant in mustard gas/Lewisite testing.  More detailed 
information was requested.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in January 1996.  An official 
transcript of their testimony has been associated with the 
claims file.  He reasserted previous contentions of record.

In September 1998 the Board remanded the claim to the RO with 
instructions to query the service department as to whether 
the veteran had in fact been exposed to mustard gas or 
Lewisite during service.

In March 2000 the RO sent another letter to the veteran 
requesting that he identify and provide detailed information 
referable to his claimed exposure to mustard gas and Lewisite 
in service.  In early April 2002 the veteran's son-in-law 
responded to the RO's inquiry with detailed information 
referable to the veteran's claimed exposure to mustard gas 
and Lewisite in service.

In April 2002 the RO sent a letter to the Commanding Officer 
of the United States Army Chemical and Biological Defense 
Command wherein it had provided the detailed information 
referable to the veteran's claimed exposure to mustard gas 
and Lewisite in service.




In late April 2002, an official of the Historical Research 
and Response Team of the United States Army Soldier and 
Biological Chemical Command responded that it was unable to 
provide any information directly related to the veteran.  It 
was advised that the agency did not maintain medical or 
personnel records of former members of the military.  

However, with respect to the La Junta Army Air Field, 
information was provided.  The information was based on an 
Archival Search Report conducted by the Corps of Engineers 
for files related to the installation.  The report had been 
published in March 2001.  The information provided was as 
follows:

"1.  No human experimentation was conducted at the 
above named installation.  This is supported by 
information located in the historical files of 
SBCCOM, the study published by National Institute of 
Medicine, "Veterans At Risk", and the Archival 
Search Report by the Corps of Engineers.

2.  Standard Chemical Warfare training was conducted 
at this installation in accordance with the standard 
practices of World War II.  This included the use of 
the gas chamber (tear gas and chlorine were used, not 
mustard agent), the possible use of gas 
identification kits, etc.  These training exercises 
are described in the enclosure.

3.  Unite gas officer and unit gas noncommissioned 
officer courses were conducted at this installation, 
with students receiving certificates upon completion 
of this course.  Full body exposure to mustard gas or 
lewisite was not a part of this course.

4.  This office has no information that shows mustard 
agent was shipped or stored at the above named 
installation.  This is supported also by the Archival 
Search Report."

Associated with the claims file in support of the veteran's 
claim is a substantial quantity of VA and non-VA medical 
reports dated during the 1990's and thereafter referable to 
treatment of the veteran for multiple disorders including 
respiratory symptomatology variously diagnosed as asthma, 
bronchitis, and emphysema (chronic obstructive pulmonary 
disease (COPD)).

VA conducted a special respiratory examination of the veteran 
in February 2003.  The examiner recorded that the veteran's 
medical records and claims file had been reviewed pursuant to 
the examination.  It was noted that the purpose of the 
examination was to assess nonservice-connected asthma and 
emphysema as to exposure to mustard gas or Lewisite.

The veteran reported that he had been quite healthy without 
any symptoms until March 1943 when he was exposed to mustard 
gas at La Junta Air Base while doing a mask fit test.  He 
stated that almost immediately he noticed respiratory 
symptoms of shortness of breath and cough.  He also felt 
nauseous at that time.  He was not hospitalized for this 
acute episode, but stated that he had had shortness of breath 
since these events.  The examiner noted that the service 
medical records documented treatment for nasopharyngitis in 
October 1943 and September 1944, and a cough with a cold in 
December 1944.  The veteran was a nonsmoker and review of 
treatment records showed ongoing treatment over the years for 
asthma, bronchitis and rhinosinusitis.

Pulmonary function studies associated with the examination 
were interpreted as having produced suboptimal results.  
There was mild air flow limitation and no significant 
response to bronchodilators.  The examination diagnosis was 
chronic bronchitis.

The attendant examiner noted that assuming the veteran indeed 
had exposure to mustard gas (also known as sulfur mustard), 
it was at least as likely as not that his current respiratory 
symptoms had some elements of air flow limitation with poor 
gas exchange related to chronic sequelae from acute exposure 
to mustard gas.  His symptoms were suggestive of chronic 
bronchitis and this had been deemed to be a potential sequela 
of acute mustard gas exposure.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease such as 
bronchiectasis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Exposure to Mustard Gas or Lewisite

Certain specific laws and provisions apply to a veteran 
claiming entitlement to service connection for disabilities 
due to exposure to mustard gas or Lewisite.

With regard to the veteran's theory that the disorder under 
consideration is the result of exposure to vesicant agents in 
service, 38 C.F.R. § 3.316 is controlling. That regulation 
provides:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
§ 3.303).

38 C.F.R. § 3.316.

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b). 38 C.F.R. § 3.316; See Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Therefore, whether or not the veteran meets the requirements 
of the regulation, including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  In this regard, the Board must 
consider the credibility in light of all of the evidence in 
the file.

As a lay person, the appellant is not qualified to proffer an 
opinion as to the etiology of his illness; such testimony 
would only be probative if it were proffered by a witness 
qualified as an expert. See Miller v. Derwinski, 2 Vet. App. 
578, 580 (1992) which also quoted Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992)) holding that lay persons were not 
qualified to provide a probative diagnosis on a medical 
question.

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  


In correspondence dated in June 2003, the RO notified the 
veteran of the enactment of the VCAA.  The RO notified the 
veteran of the types of evidence required to substantiate his 
claim and that VA would obtain such records if their release 
were authorized.  As had been the case on numerous occasions 
previously as evidenced by the rather heavy correspondence of 
the RO with the veteran on file, the RO advised the veteran 
to identify any evidence not already of record, and to 
complete authorization forms (VA Forms 21-4142) as needed for 
the release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  
The RO also advised him of the types of evidence required to 
substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the May 1995 rating 
decision, the December 1995 Statement of the Case (SOC), the 
January 1996 Hearing Officer's decision, the August 1996, May 
1997, April 2003, and July 2003 Supplemental Statements of 
the Case (SSOC), he has been given notice of the requirements 
for service connection.  The RO also provided the veteran 
with the reasons his claim could not be granted based upon 
the evidence of record.  In the July 2003 SSOC the RO 
provided the criteria under the new law, and it was clear 
that the RO applied them to the veteran's claim.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  

The veteran has identified and submitted medical evidence of 
his post service treatment for variously diagnosed 
respiratory disorders.  The RO, as noted above, sent the 
veteran letters asking him to identify additional sources of 
treatment postservice for respiratory disorders.  Each time 
the veteran responded and identified sources of post service 
treatment, the RO obtained the subject records, and if such 
records were not available, the RO informed the veteran 
accordingly.  In fact, the record is clear in showing that 
records of post service treatment have been obtained on more 
than one occasion as there does exist a fair amount of 
duplication.  All of this reflects that the RO, in keeping 
with the duty to assist the veteran in development of his 
claim, has complied with the new law.  Even before enactment 
of the VCAA of 2000, the record was clear in showing that the 
RO sought out service, post service VA and non-VA 
documentation in connection with the veteran's claim.

The veteran underwent formal VA medical examinations in April 
1995 and in March 2003 to ascertain the nature, extent of 
severity, and etiology of any respiratory disorders found to 
be present.  The March 2003 VA special respiratory 
examination was conducted for the purpose of not only 
identifying variously diagnosed respiratory symptomatology, 
but providing an opinion as to the etiology of any such 
disorders found present.  The post service record includes VA 
and non-VA medical treatment reports which also address the 
nature of respiratory symptomatology.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
a VA examination would substantiate the veteran's claim.  In 
this case, the issue whether he has a chronic acquired 
respiratory disorder resulting from claimed exposure to 
mustard gas or Lewisite during active service requires 
competent medical evidence.  Such issue has been addressed.  



He contends that he has had a continuity of respiratory 
symptomatology from the time of the service until the 
present.  He also alleges that mustard gas or Lewisite 
exposure during active service resulted in chronic acquired 
variously diagnosed respiratory disorders.  

The VA afforded the veteran VA examinations to determine 
whether he had a chronic acquired respiratory disorder, and 
whether it was due to in-service events.  The RO also 
contacted the appropriate service departments to verify 
whether the veteran was in fact exposed to mustard gas or 
Lewisite.

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

The Board cannot overlook the fact that on some occasions the 
veteran did not respond to the RO inquiries intended to 
assist him in the development of his claim.  However, the 
record does show that his son-in-law did respond on his 
behalf.  Such information was useful to the RO, as it is to 
the Board, and further inquiry is not necessary.

As the Board noted earlier, the RO formally notified the 
veteran of the VCAA of 2000 by letter dated in June 2003.  
There is a note of record that efforts to reach the veteran 
to obtain a response to this letter have been in vain.  
Nevertheless, the veteran's informal presentation on his 
behalf submitted in October 2003 pretty much sums up the 
veteran's case.  It is apparent from the statement that it is 
the veteran's desire to have his case adjudicated by the 
Board without any further delay as this case has been pending 
for many years.  Moreover, it is the expressed belief that 
the record provides a basis for a favorable determination of 
the veteran's appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  





The Board's review of the evidentiary record discloses that 
despite the veteran's contentions to the contrary, he is not 
shown to have any chronic acquired respiratory disorder no 
matter how diagnosed as the result of his active service, 
muchless claimed mustard gas or Lewisite exposure, the basis 
of his claim.  

In this regard the Board notes that the service medical 
records are negative for any evidence of any chronic acquired 
respiratory disorder, clinical evidence of which was 
initially reported and demonstrated many years thereafter.

There is no competent medical evidence of record linking the 
veteran's post-service variously diagnosed respiratory 
disorders to his period of service on any basis, muchless 
claimed exposure to mustard gas or Lewisite.  In fact, the 
competent medical opinion directly addressing the merits of 
the veteran's claim is predicated on the assumption of such 
exposure.  

As discussed earlier, the service department has advised that 
the veteran's duty station, while conducting gas exercises, 
did not include mustard gas or Lewisite.  The veteran, though 
he claims to the contrary, did not participate in gas 
exercises involving toxic gases to which respiratory 
disorders have been shown or recognized to owe their origin.

While the veteran claimed on the February 2003 VA examination 
that he has had chronic respiratory symptomatology since his 
claimed exposure in service, the evidentiary record in its 
totality is against his claim.  No continuity of 
symptomatology post-service is shown to exist.  

The Board notes that, despite the veteran's contention to the 
contrary, the service medical records do not document 
treatment for chronic acquired respiratory disorders.  In 
fact, the separation examination clearly showed normal chest 
X-ray and lungs.  No chronicity of symptomatology considering 
the service and post-service documentation is shown despite 
the veteran's contentions to the contrary.  Savage, Voerth, 
McManaway, supra.

The Board notes that COPD and asthma are listed as 
respiratory disorders found at 38 C.F.R. § 3.316.  However, 
after review of the record, the Board finds that service 
connection is not warranted for any of the veteran's 
variously diagnosed respiratory disorders on a presumptive 
basis in accordance with 38 C.F.R. § 3.316 because the 
evidence is not at least in equipoise that the veteran had 
"full body exposure" to nitrogen or sulfur mustard or 
Lewisite at any time during active service.  As note above, 
none of the evidence on file and mainly the service medical 
records and official research into the matter fails to 
corroborate any such exposure.

The only evidence in favor of the claim is the veteran 
himself.  While, as a lay witness he is competent to relate 
current observable symptoms that affect his respiratory 
health, he is not competent to render a medical diagnosis of 
a current respiratory disability or to provide a competent 
medical nexus between current symptoms and toxic gas exposure 
during active service.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Nor may the Board use its own judgment with 
respect to medical diagnoses and causation.  Colvin v. 
Derwinski, 4 Vet. App. 132 (1992

As the evidence of record as a whole does not establish that 
the veteran was exposed to any of the vesicant agents listed 
under 38 C.F.R. § 3.316, including mustard gas, during his 
period of active service, the Board is unable to extend the 
presumption of service connection for the veteran's chronic 
acquired respiratory disorders, as secondary to exposure to 
mustard gas or Lewisite.  The Board must find that the 
probative and competent evidence of record does not establish 
that the veteran has any chronic acquired respiratory 
disorder which has been linked to service on any basis, to 
include claimed mustard gas or Lewisite exposure.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed respiratory disorder, claimed as 
secondary to mustard gas or Lewisite exposure.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
respiratory disorder variously diagnosed as asthma, 
bronchitis, or emphysema, claimed as secondary to mustard gas 
or Lewisite exposure is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



